Title: To James Madison from Richard Mentor Johnson, 15 December 1816
From: Johnson, Richard Mentor
To: Madison, James



Sir,
House of Repr. 15th. Dec. 1816

 I am informed that Messrs. Blake and Lane are candidates for the office of attorney for the State of Indiana.  as I am personally acquainted with both characters I take the liberty of recommending Mr. Blake for that appointment.  Mr. Blake has become resident of Indiana and from every information I have obtained he has the confidence of those with whom he is acquainted, & his capacity, zeal, & integrity will ensure a faithful discharge of the duties of the Situation.  With Sentiments of the greatest respect & consideration Your ob Sert.

Rh: M: Johnson

